ORDER

PER CURIAM.
The Director of Revenue appeals the judgment reinstating Ronnie Duncan’s driving privileges, arguing that there was uncontroverted evidence to support a pri-ma facie case under section 577.041 RSMo 2000 that Duncan was arrested, that the arresting officer had reasonable grounds to believe that Duncan was driving while intoxicated and that Duncan refused to submit to a breath test. The Director claims that the trial court had no basis for finding that the arresting officer’s testimony lacked credibility and argues that we need not give that finding deference on *89appeal because the Director’s evidence was uncontroverted. Where, as here, the trial court has made a specific finding that it did not believe the testimony of the Director’s witness, we must defer to the trial court’s credibility determination even if that testimony is uncontroverted. Mathews v. Director of Revenue, 8 S.W.3d 237, 238 (Mo.App. E.D.1999); see also Hawk v. Director of Revenue, 943 S.W.2d 18, 22 (Mo.App. S.D.1997); Thurmond v. Director of Revenue, 759 S.W.2d 898, 899 (Mo.App. E.D.1988).
We have reviewed the parties’ briefs and the record on appeal, and no error of law appears. Deferring to the trial court’s credibility determination and construing the evidence favorably to the judgment, we find that the judgment is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. We affirm the judgment under Rule 84.16(b).